DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-14, 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higgins et al. (10,440,900).
Claim 1, Higgins discloses a device (20, Fig. 2) for providing light (Figs. 3, and 4, 5A-5B), comprising: 
a substrate (Circuit board 22, Fig. 3); 
a first light source (62a, Fig. 5A and see col. 8, lines 21-23 and col. 11, lines 24-27) disposed on the substrate and configured to emit, to a plant, a first light having a first peak at a wavelength from about 400nm to about 500 nm (col. 9, lines 32-33,…450 nm…) and a first sub-peak (col. 9, line 43-44,…secondary emission peak at about 530 nm…) having a full-width at half-maximum greater than a full-width at half-maximum of the first peak (see, the graphic for light chip 62a, Fig. 5A); and 
a second light source (62c, Fig. 5A) disposed on the substrate and configured to emit, to the plant, a second light having a second peak at a wavelength from about 500nm to about 700nm (col. 10, line 6, … 550 nm…), the second peak having an intensity greater than an intensity of the first sub-peak of the first light (see the graphic 5A for the LED chip 62a and the LED chip 62c), and wherein the first sub-peak and the second peak are located at different wavelengths (they are at different wavelengths one at 500 nm and the other at 550 nm) from each other in spectrums of the first light and the second light.
Claim 2, Higgins discloses the device of claim 1, wherein a combination of the first light of and the second light that is provided to the plant has a lower intensity in the first peak as compared to a case when the first light is combined with a third light (62c, Fig. 4 and see col. 8, lines 21-23 and col. 11, lines 24-27) having a third peak at the wavelength from about 400nm to about 500nm (col. 6, line 29-30,..light emitter 62c comprises a blue LED….peak at around 450 nm; because the light emitter 62c have the peak as the first peak at 450 nm which when combined will have higher intensity than the first light and second light combine which do not have the same wavelength peak).
Claim 3, Higgins discloses the device of claim 1, further comprising a controller (42, Fig. 2 and see col. 6, lines 43-46) communicatively coupled to the first light source and the second light source and configured to control signals to control the first light source and the second light source.
Claim 4, Higgins discloses the device of claim 1, further comprising a power supply (a power supply is inherent element for provide power to the light system, see col. 6, line 46-47,..A power connection…) configured to supply a power to the first light source and the second light source.
Claim 5, Higgins discloses the device of claim 1, wherein the first light source is configured to emit the first light including a portion of a blue color (light 62a with the wavelength around 450 nm is blue color) and the second light source is configured to emit the second light including a portion of a red color (light 62c with the wavelength around 670 nm and 740 nm is a red color, see col. 10, lines 4-16).
Claim 8, Higgins discloses the device of claim 1, wherein a spectrum of the first light has a valley between the first peak and the first sub-peak (see the graphic of Fig. 5A of the light 62a).
Claim 9, Higgins discloses the device of claim 1, wherein the second light has a second sub-peak at a wavelength less than 700 nm (col. 10, lines 1-16,…peaks at 670 nm…) and an intensity of the second sub-peak is lower than the intensity of the second peak (see the graphic of Fig. 5a of the light 62c).
	Claim 10, Higgins discloses a device for providing light (Figs. 2, 3, 4, 5A-5B), comprising: first light sources (multiple light 60a on Circuit board 22, Fig. 3) disposed on a substrate (Circuit board 22, Fig. 3), each first light source configured to emit, to a plant, a first light (light 62a, Fig. 5 is included in the light 60a and see col. 8, lines 21-23 and col. 11, lines 24-27) having a first peak at a wavelength from about 400nm to about 500nm (col. 9, lines 32-33,…450 nm…) and a first sub-peak (col. 9, line 43-44,…secondary emission peak at about 530 nm…) having a full-width at half-maximum greater than a full-width at half-maximum of the first peak (see the graphic of Fig. 5A of the light 62a); and 
second light sources (multiple light 60c on Circuit board 22, Fig. 3) disposed on the substrate, each second light source (62c, Fig. 5A is included in the light 60a) configured to emit, to the plant, a second light having a second peak at a wavelength from about 500nm to about 700nm (col. 10, line 6, … 550 nm…), the second peak having an intensity greater than an intensity of the first sub-peak of the first light (see the graphic 5A for the LED chip 62a and the LED chip 62c), and 
wherein, in a spectrum of the first light and a spectrum of the second light, spectral positions of the first sub-peak and the second peak do not match with each other (they are at different wavelengths one at 500 nm and the other at 550 nm), and wherein the number of the second light sources (Light 62c include two LEDs 63c1 and 63c2) is different from the number of the first light sources (light 62a had one LED 63a).
claims 11-14, 17-18 are rejected as above claims 2-5, 8-9 because the elements and limitations are similar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (10,440,900).
Claims 6 and 15, Higgins discloses the claimed invention except for wherein the first light has a color temperature of about 5000K. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to configure the first light has a color temperature of about 5000K, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 7 and 16, Higgins discloses the claimed invention except for wherein an overlap area between a spectrum of the light emitted from the light source and a spectrum defined by a McCree curve is equal to, or greater than the spectrum defined by the McCree curve by about 50%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide an overlap area between a spectrum of the light emitted from the light source and a spectrum defined by a McCree curve is equal to, or greater than the spectrum defined by the McCree curve by about 50%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             11/17/22